ORNRY         GENERA14




or. Raymond W. Vowel1          Opinion No. ki'W-520
Executive Director
Board for Texas State Hos-     Re:   Whether the cost of rehabili-
 pitals and Special Schools          tation services provided to
Box S, Capitol Station               institutions under the juris-
Austin, Texas                        diction of the Board for
                                     Texas State Hospitals and
                                     Special Schools pursuant to
                                     interagency contracts, may be
                                     paid from the item, f'medical
                                     treatment salaries and wages,"
                                     appropriated by House Bill
                                     133, Acts 55th Legislature,
Dear Mr. Vowell:                     R.S. 1957.
          We have received your letter dated October 10 1958.
You state that the Board for Texas State Hospitals and I;,
                                                        pecial
Schools has an interagency contract with the Central Education
Agency for the latter to provide vocational rehabilitation serv-
ices to twelve institutions under the jurisdiction of the Board
for Texas State Hospitals and Special Schools. You have re-
quested an opinion as to whether the Board has the authority to
pay for these services from the appropriated item,"medical
treatment salaries and wages." The validity and enforceability
of these contracts is not in question.
          House Bill 133 Acts of the 55th Legislature, Regular
Session, 1957 Chapter 385, Page 929, which prohibits the 'irans-
fer of these 1unds, is quoted as follows:
          "The amounts appropriated herein for the
     item of medical treatment salaries and wages for
     the respective institutions are deemed by the
     Legislature to be the minimum amounts for such
     purpose, and none of such moneys are transfer-
     rable to other appropriation items or institu-
     tions. . . .I'
          The Attorney General in Opinion No. WW-229 held that
rehabilitation costs may be paid from appropriations for medi-
cal treatment salaries and wages. It is the opinion of this
office that payments made pursuant to such an interagency con-
tract are not a "transfer" within the purview of this Section,
Mr. Raymond W. Vowell, page 2    (w- 520)


but an expenditure of these funds for the purposes for which
they were appropriated and therefore not a violation of the
restrictions of this Section.


           Funds appropriated to the Board for Texas
      State Hospitals and Special Schools as the item
      "medical treatment salaries and wages" may be
      used to pay the Central Education Agency costs
      of rehabilitation services pursuant to an inter-
      agency contract.
                                Yours very truly,
                                WILL WILSON
                                         Ge era1 of Texas
                                            ,   fi /
                                         /r- L-I /- A-7
                         -



JLE:ci:wb
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Houghton Brownlee, Jr.
Ernest John Flowers
REVIEWED FOR THE ATTORNEY GENERAL
BY:    W. V. Geppert